Appeal from a judgment of the County Court of Schenectady County (Eidens, J.), rendered January 23, 2002, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
*687Pursuant to a plea agreement which included a waiver of the right to appeal, defendant pleaded guilty to the crime of burglary in the third degree and was sentenced as a second felony offender to a prison term of 3½ to 7 years. While defendant acknowledges that the waiver of his right to appeal precludes a challenge to the harshness of the sentence imposed (see People v Lemons, 6 AD3d 756 [2004]), on appeal, he nevertheless contends that the sentence should be reduced in the interest of justice. Notwithstanding defendant’s drug addiction, which he claims led to his extensive criminal history, we find no extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Kane, 6 AD3d 986 [2004]).
Cardona, EJ., Crew III, Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.